ON REHEARING. McCulloch, C. J. We have concluded, .on reconsideration of the case, that the chancellor ought to have decided the controversy between appellant Jennie -B. - Wright, and her husband, Frank A. Wright, concerning the title to the interest in the land purchased from Wilkie M. Phillips, and the bank required to execute a deed conveying the legal title to the one of those parties who was found to be the real owner. The undisputed testimony is that the bank held the title in trust, and the only controversy is whether the purchase was made by Frank A. Wright for his own benefit, or as agent for his wife. The testimony is sharply in conflict upon that issue, but all the necessary parties were before the court, and it was within the power of the court to settle the whole controversy, and that ought 'to have been done. The state of the proof with regard to the issue between Wright and his wife leaves it not free from doubt as to whom the bank should be required to convey the title, and under those circumstances the parties are entitled to a decision of the chancellor upon that issue. Greenlee v. Rowland, 85 Ark. 101. We find no cause for changing the conclusion we reached as to the main controversy between appellants and appellee Grubbs, and as to that part of the decree the petition for rehearing is denied. The decree ought, however, to be modified with respect to the order on Grubbs to pay the rent to Prank A. Wright as executor of the estate of Mrs. Carr. It does not appear that the lands or the rents and profits thereof are necessary for the payment of debts; therefore, the heirs are entitled to collect the same.. The proof shows, as recited in the former opinion, that Prank A. Wright was authorized to enter into a contract with Grubbs, or that his act was ratified by the owners, and the latter are entitled to collect the rents pursuant to the contract. That, of course, will include the right of the owner to whom is adjudged the interest purchased from Wilkie M. Phillips. The decree is, therefore,'modified as to the direction naming the parties to whom the rent is to be paid, and that part of the cause which relates to the controversy between Prank A. Wright and his wife is remanded with directions to the chancellor to proceed, upon proof which has been adduced in the case, to determine the issue presented upon that part of the case.